DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional claim limitations not interpreted under 35 USC 112(f) may be listed here to clarify the examiner’s claim interpretation. Such claim limitations are:
i.	Claims 1 and 16, “forked needling device”, which has not been interpreted under 35 USC 112(f) in view of the recited plurality of forked needles.
ii.	Claim 11, “laying up tool”, which has not been interpreted under 35 USC 112(f) in view of the structural recitation of a tool, which is a commonly used name for a broad class of structures used to support fiber reinforcement or fiber reinforced material in the art of forming composite materials.
iii.	Claim 12, “step of thermoforming”, which has not been interpreted under 35 USC 112(f) in view of the recitation of thermoforming, which would have been understood by the person of ordinary skill in the art to require the acts of heating and forming, which are sufficient to perform the recited function of obtaining the three-dimensional preform.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 6995099) in view of Bompard (US 6585842), Foster (US 4309800), Smith (US 5388320), Rocher (US 7509714) and Lee (Lee, Chang-Lun et al.,“Resin Transfer Molding (RTM) Process of a High Performance Epoxy Resin. I: Kinetic Studies of Cure Reaction”, Polymer Engineering and Science, April 2000, Vol. 40, No. 4, pages 929-934).
	Regarding claim 16, Nishimura teaches a method for producing a composite material part comprising unidirectional fibers and a polymer matrix (column 1, lines 8-12; column 4, lines 7-10 and 49-67). Nishimura produces an initial dry preform from unidirectional continuous dry fibers (Figures 1 and 2; column 4, lines 7-10), applies non-woven filaments to a first main face of the initial dry preform (column 5, lines 54-67; column 6, lines 56-67; column 2, lines 30-36), and needles the non-woven filaments with a needling device to drive the filaments through the 
	Nishimura differs from claim 16 in that:
i.	Nishimura does not explicitly recite that the unidirectional fibers are continuous.
ii.	Nishimura does not recite that each needle is a forked needle provided with one notch.
iii.	Nishimura does not recite the needling device comprises a plurality of needles and functions so that filaments are driven by the needles to be arranged in a direction substantially perpendicular to the continuous dry fibers of the initial dry preform.
iv.	As noted above Nishimura teaches that the needled fibers should pass completely through the reinforcing fiber layers. However it is not explicitly clear that needling is performed so that the non-woven filaments driven by the needles extend beyond the second main face of the initial dry preform. Nishimura does not teach the needled non-woven filaments extend by a length in the range recited in dependent claim 17.
	(i)	Nishimura appears to illustrate continuous unidirectional fibers, but does not explicitly teach they are continuous (Figure 2). Nishimura is drawn to a preform material suitable for impregnation with resin to form composite parts. In this art, the use of continuous fibers in unidirectional layers is well known for providing suitable reinforcement. See Bompard (column 8, lines 21-22). The person of ordinary skill in the art readily appreciates that continuous fibers provide higher strength than short fibers due to discontinuities between 
	(ii)	Nishimura teaches integration of the layers by needling, but does not recite details of the needles. Foster suggests forked needles, each having one notch, which prevent fiber damage during needling (Abstract; Figure 2). The needle suggested by Foster is considered to satisfy a forked needle (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Nishimura because one of ordinary skill in the art would have been motivated to use known suitable needles and/or to use needles which prevent fiber damage in accordance with the teachings of Foster.
	(iii)	Nishimura teaches that the nonwoven fibers are needled (and thereby driven) to pass through the reinforcing layers and thereby integrate the layers (column 7, lines 37-42). While Nishimura does not recite details of the needling device or direction of the displaced fibers, perpendicular directing of the needled fibers through the layers using a plurality of needles is well known in the art. For example, such structure and directing of the needled fibers is taught by Smith for integrating layers of fibers (Figure 1; column 6, lines 1-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Nishimura because one of ordinary skill in the art 
	(iv)	Regarding the above noted limitation in claim 16 and also claim 17, as noted above Nishimura teaches the needled fibers should pass completely through the reinforcing fiber layers (column 7, lines 34-42), but does not recite filaments extend from the second main face of the preform, or extend by 1 to 10 mm. In the manufacture of a preform suitable for impregnation with a resin, Rocher suggests the needles should penetrate 5 to 20 mm beyond the second main face to form loops though the mat (column 4, lines 33-56). The combined teachings of filaments needled through the mat as taught by Nishimura and needles penetrating 5 to 20 mm beyond the second main face to form loops through the mat as taught by Rocher reasonably suggest that the filaments may be needled to extend beyond the second main face by an amount in the claimed range to provide suitable needling for a preform to be impregnated with resin. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Moreover, forked needles of the type suggested by Foster, which grab needled fibers at the tip of the needle, would naturally extend the fibers out of the second main face by an amount approximately equal to how far the tip extends beyond the second main face because the tip of the needle forms the end of the needled fiber loop which is pushed through the preform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified method of Nishimura because one of ordinary skill in the art would have been 
	Claim 17 is satisfied for the reasons provided above.

Allowable Subject Matter
Claims 1-2, 4-5 and 9-15 are allowed.
	The closest prior art of record was applied in the previous office action, and above, with respect to claims 16-17. These claims are allowable for the reasons provided by Applicant in the response filed 10 March 2022 in view of the amendments to independent claim 1.

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive.
	As noted above, the arguments were persuasive with respect to claims 1-2, 4-5 and 9-15. However, claims 16-17 are rejected over prior art grounds which are very similar to the prior art grounds in the previous office action. A response to the relevant arguments is provided below.
	Applicant argues Foster does not teach avoiding breakage of continuous fibers. In response, the rejection is based on a combination of references. The primary reference to Nishimura is drawn to transferring short fibers through a dry preform formed from unidirectional continuous fibers using needling. Foster was relied above for teaching suitable 
	Applicant argues Foster does not teach certain needle dimensions. This argument is not commensurate in scope with respect to claim 16, which does not recite needle dimensions.
	Applicant argues Nishimura does not recite needling without adverse effects. The examiner respectfully maintains that Nishimura’s teachings at column 7, lines 6-14, indicate that Nishimura seeks to perform needling without causing adverse effects.
	Applicant argues Nishimura does not teach integrating the preform. The examiner respectfully disagrees. See column 2, lines 33-39, which indicates integrating the fiber reinforcing material with the non-woven fabric; and column 7, lines 6-21 and 46-50, which provides similar teachings.
	Applicant argues Nishimura teaches different integration methods including heat bonding or the use of pressure sensitive adhesive. In response, a reference may be relied upon for all that it teaches, including non-preferred embodiments. See MPEP 2123. Nishimura clearly teaches needling, as detailed in the grounds of rejection.
	Applicant argues such heat bonding may negatively affect Z direction impregnation. First, it is noted that the claims do not preclude combining needled layers, for example as suggested by Nishimura. Secondly, the primary reference to Nishimura performs the claimed needling and impregnation. Applicant further argues needling allows stabilization during impregnation. However, Nishimura provides such needling, as noted above. The examiner 
	As to facilitating thermoforming, and controlling displacement of the continuous fibers during thermoforming, the modified method of Nishimura provides the claimed needling and thus would be expected to provide such benefits. Applicant has not provided any objective evidence to the contrary. Additionally, the claims do not recite thermoforming. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In any event, such benefits do not outweigh the relatively strong motivation to use the needles of Foster in Nishimura, as detailed in the grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745